Order entered October 9, 2015




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-15-00801-CV

                                JAY SANDON COOPER, Appellant

                                                   V.

                                JUDGE PAUL MCNULTY, Appellee

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-01611-2015

                                               ORDER
           Because it appears from a review of Collin County’s online records that the trial court has

dismissed the underlying action, we ORDER Collin County District Clerk Andrea Stroh

Thompson to file, no later than October 19, 2015, a supplemental clerk’s record containing a

copy of the August 17, 2015 order of dismissal.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson and all

parties.




                                                          /s/   CRAIG STODDART
                                                                JUSTICE